Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Response to Election



1.	This action is in response to the provisional election filed February 25, 2021.
(Group I) Claims 1-13 were provisionally elected rendering (Group II) Claims 14-20 to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of a flexible printable circuit board (Group II) is acknowledged.  The traversal is on the ground(s) that ‘if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims distinct or independent inventions.’ M.P.E.P. 803. Additionally, ‘not only must the art be searched within which the invention is claimed, but also all analogous arts’ M.P.E.P. 904.01(c). The search of the 2 classes would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not 
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement

3.	The references disclosed within the information disclosure statement (IDS) submitted on May 21, 2020, has been considered and initialed by the Examiner. 


Claim Rejections – 35 USC 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 13, the phrase, “zero dimensional hallow nanowires are substantially unidirectionally dispersed in the composite” is indefinite.  It is unclear if the zero dimensional hallow nanowires are unidirectionally dispersed in the composite or not.


Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Furuya et al. (JP 2015067739 A). 
	Furuya discloses a composition (abstract) having a hollow nanosilica structure (paragraph 83) that is suitable for obtaining articles such as flexible printed wiring boards and the like (paragraph 84).  Furuya discloses the dielectric constant of the product can be lowered (paragraph 84). Furuya does not explicitly disclose the dielectric constants of the composition, as claimed; however, substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the composition is carried out using material (hollow nano structure) which are substantially identical to those disclosed by applicants. Therefore the composition discussed above would be expected to meet the claimed dielectric constant, as in claims 1-2 and 14-15.




Claim Objections

8.	Claims 3-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited composite with hollow nano-structures further including the polymer film comprising polyimide or liquid crystal polymer.  The closest prior art does not teach or suggest the recited composite with hollow nano-structures further including material of the dimensional hollow nanowire and the zero dimensional hollow nanosphere comprises silicon dioxide, tin oxide, cobalt manganite or iron oxide cobalt.
The closest prior art does not teach or suggest the recited composite with hollow nano-structures further including a ratio of an inner diameter and outer diameter of the one dimensional hollow nanowire is inversely proportional to a dielectric constant of the composite.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522. The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781